Exhibit 10.2

 

ANTERO MIDSTREAM CORPORATION

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Antero Midstream Corporation
Long Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Midstream Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (the
“RSUs”) set forth below.  This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

 

Participant:

[___________________________________]

Date of Grant:

[________________], 20___

Total Number of Restricted Stock Units:

[___________]

Vesting Commencement Date:

[________________], 20___

Vesting Schedule:

 

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, [___________] of the RSUs (rounded to the nearest whole number of RSUs,
except in the case of the final vesting date) shall vest on [___________] so
long as you remain continuously employed by the Company from the Date of Grant
through [___________].  Notwithstanding anything in the preceding sentence to
the contrary, the RSUs granted hereunder shall [___________].

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Committee regarding any questions or determinations arising under the Agreement,
the Plan or this Grant Notice.    This Grant Notice may be executed in one or
more counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 



 





IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

 

 

ANTERO MIDSTREAM CORPORATION

 

 

 

By:

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

PARTICIPANT

 

 

 

 

 

[Name of Employee]

 

 

 

 

 

 



Signature Page to

Restricted Stock Unit Grant Notice





EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached by
and between Antero Midstream Corporation, a Delaware corporation (the
“Company”), and [__________________] (“Employee”).    Capitalized terms used but
not specifically defined herein shall have the meanings specified in the Plan or
the Grant Notice.

1. Award.  In consideration of Employee’s past and/or continued employment with,
or service to, the Company or an Affiliate and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant set forth in the Grant Notice (the “Date of
Grant”), the Company hereby grants to Employee the number of RSUs set forth in
the Grant Notice on the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference as a part of
this Agreement.    In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.  To the extent vested, each RSU
represents the right to receive one share of Stock (“Common Stock”), subject to
the terms and conditions set forth in the Grant Notice, this Agreement and the
Plan.  Unless and until the RSUs have become vested in the manner set forth in
the Grant Notice, Employee will have no right to receive any Common Stock or
other payments in respect of the RSUs.  Prior to settlement of this Award, the
RSUs and this Award represent an unsecured obligation of the Company, payable
only from the general assets of the Company.

2. Vesting of RSUs. 

(a) Except as otherwise set forth in this Section 2, the RSUs shall vest in
accordance with the vesting schedule set forth in the Grant Notice.   Unless and
until the RSUs have vested in accordance with such vesting schedule, Employee
will have no right to receive any dividends or other distribution with respect
to the RSUs. In the event of the termination of Employee’s employment prior to
the vesting of all of the RSUs (but after giving effect to any accelerated
vesting pursuant to this Section 2), any unvested RSUs (and all rights arising
from such RSUs and from being a holder thereof) will terminate automatically
without any further action by the Company and will be forfeited without further
notice and at no cost to the Company.

(b) [___________]

(c) [___________]

3. Settlement of RSUs.  As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 30 days after
such vesting date, the Company shall deliver to Employee (or Employee’s
permitted transferee, if applicable) a number of shares of Common Stock equal to
the number of RSUs subject to this Award that become vested on the applicable
vesting date and cash equal to any DERs credited with respect to such vested
RSUs or, at the discretion of the Committee, shares of Common Stock having a
Fair Market Value equal to such DERs as of the applicable vesting date. Any
fractional RSU that becomes vested hereunder shall be rounded down at the time
shares of Common Stock are issued in settlement of such RSU.  No fractional
shares of Common Stock, nor the cash value of any fractional shares of

Exhibit A-1




Common Stock, will be issuable or payable to Employee pursuant to this
Agreement.  All shares of Common Stock issued hereunder shall be delivered
either by delivering one or more certificates for such shares to Employee or by
entering such shares in book-entry form, as determined by the Committee in its
sole discretion.    The value of shares of Common Stock shall not bear any
interest owing to the passage of time.  Neither this Section 3 nor any action
taken pursuant to or in accordance with this Agreement shall be construed to
create a trust or a funded or secured obligation of any kind.

4. Dividend Equivalent Rights.  Each RSU subject to this Award is hereby granted
in tandem with a corresponding Dividend Equivalent (“DER”), which DER shall
remain outstanding from the Date of Grant until the earlier of the settlement or
forfeiture of the RSU to which it corresponds. Each vested DER shall entitle
Employee to receive payments, subject to and in accordance with this Agreement,
in an amount equal to any dividends paid by the Company in respect of the shares
of Common Stock underlying the RSUs to which such DER relates. The Company shall
establish, with respect to each RSU, a separate DER bookkeeping account for such
RSU (a “DER Account”), which shall be credited (without interest) on the
applicable dividend payment dates with an amount equal to any dividends paid
during the period that such RSU remains outstanding with respect to the shares
of Common Stock underlying the RSU to which such DER relates. Upon the vesting
of an RSU, the DER (and the DER Account) with respect to such vested RSU shall
also become vested. Similarly, upon the forfeiture of an RSU, the DER (and the
DER Account) with respect to such forfeited RSU shall also be forfeited. DERs
shall not entitle Employee to any payments relating to dividends paid after the
earlier to occur of the applicable RSU settlement date or the forfeiture of the
RSU underlying such DER.

5. Rights as Stockholder.  Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
shares of Common Stock in respect of any shares that may become deliverable
hereunder unless and until certificates representing such shares have been
issued or recorded in book entry form on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.

6. Tax Withholding.  To the extent that the receipt or vesting of the RSUs
results in compensation income or wages to Employee for federal, state, local or
foreign tax purposes, Employee shall deliver to the Company or to any Affiliate
nominated by the Company at the time of such receipt or lapse, as the case may
be, such amount of money or, if permitted by the Committee in its sole
discretion, shares of Common Stock as the Company or any Affiliate nominated by
the Company may require to meet its obligations under applicable tax or social
security laws or regulations, and if Employee fails to do so, the Company and
its Affiliates are authorized to withhold, or cause to be withheld, from any
cash or stock remuneration (including withholding any shares of Common Stock
otherwise deliverable to Employee under this Agreement) then or thereafter
payable to Employee in an amount equal to any tax or social security required to
be withheld by reason of such resulting compensation income or wages, and to
take such other action as may be necessary in the opinion of the Company to
satisfy such withholding obligation.    If such tax obligations are satisfied
through the withholding of shares of Common Stock that are otherwise issuable to
Employee pursuant to this Award (or through the surrender of shares of Common
Stock by Employee to the Company), the number of shares of Common Stock that may
be so withheld (or surrendered) by the Company or its Affiliate shall be the
maximum

A-2




number of shares of Common Stock that have an aggregate Fair Market Value on the
date of withholding or repurchase equal to the aggregate amount of such tax
liabilities, determined based on the greatest withholding rates for federal,
state, foreign, and/or local tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment with respect to such
Award, as determined by the Committee.  Notwithstanding the foregoing, to the
extent any cash payments are made to Employee under this Agreement, tax
withholding obligations related thereto will be withheld from such payments.
 Employee acknowledges and agrees that none of the Board, the Committee, the
Company or any of its Affiliates have made any representation or warranty as to
the tax consequences to Employee as a result of the receipt of the RSUs, the
vesting of the RSUs or the forfeiture of any of the RSUs.  Employee represents
that he is in no manner relying on the Board, the Committee, the Company or any
of its Affiliates or any of their respective managers, directors, officers,
employees or authorized representatives (including, without limitation,
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.  Employee represents that he has consulted with any tax
consultants that Employee deems advisable in connection with the RSUs.

7. Non-Transferability.  During the lifetime of Employee, the RSUs may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Common Stock
underlying the RSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the RSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of Employee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

8. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed.  No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed.  In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained.  As a condition to any issuance of Common Stock
hereunder, the Company may require Employee to satisfy any requirements that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.



A-3




9. Legends.  If a stock certificate is issued with respect to shares of Common
Stock delivered hereunder,  such certificate shall bear such legend or legends
as the Committee deems appropriate in order to reflect the restrictions set
forth in this Agreement and to ensure compliance with the terms and provisions
of this Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Common
Stock is then listed.  If the shares of Common Stock issued hereunder are held
in book-entry form, then such entry will reflect that the shares are subject to
the restrictions set forth in this Agreement.

10. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to Employee or Employee’s
legal representative, heir, legatee or distributee, in accordance with this
Agreement shall be in full satisfaction of all claims of such person
hereunder.  As a condition precedent to such payment or issuance, the Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee to execute a release and receipt therefor in such form as it shall
determine appropriate; provided, however, that any review period under such
release will not modify the date of settlement with respect to vested RSUs.

11. No Right to Continued Employment or Awards.

(a) For purposes of this Agreement, Employee shall be considered to be employed
by the Company as long as Employee remains an employee of the Company, any
Affiliate or Antero Resources Corporation, or an employee of a corporation or
other entity (or a parent or subsidiary of such corporation or other entity)
assuming or substituting a new award for this Award.  Without limiting the scope
of the preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status of the entity or other organization that
employs Employee.  Nothing in the adoption of the Plan, nor the award of the
RSUs thereunder pursuant to the Grant Notice and this Agreement, shall confer
upon Employee the right to continued employment by, or a continued service
relationship with, the Company or any such Affiliate, or any other entity, or
affect in any way the right of the Company or any such Affiliate, or any other
entity to terminate such employment at any time.  Unless otherwise provided in a
written employment agreement or by applicable law, Employee’s employment by the
Company, or any such Affiliate, or any other entity shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
Employee or the Company, or any such Affiliate, or other entity for any reason
whatsoever, with or without cause or notice.  Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, and such
determination shall be final, conclusive and binding for all purposes.

(b) The grant of the RSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future plans will be at the sole discretion of the
Company.

12. Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with

A-4




the Company.  In the case of the Company, such notices or communications shall
be effectively delivered if sent by registered or certified mail to the Company
at its principal executive offices.

13. Agreement to Furnish Information.  Employee agrees to furnish to the Company
all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

14. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby;  provided¸ however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment and/or severance agreement between the Company
(or an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of Employee shall be effective only if it is
in writing and signed by both Employee and an authorized officer of the Company.

15. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

16. Successors and Assigns.    The Company may assign any of its rights under
this Agreement without Employee’s consent.   This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company.  Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Employee and Employee's beneficiaries, executors,
administrators and the person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.

17. Clawback.  Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any SEC rule or any applicable
securities exchange listing standards and/or (b) any policy that may be adopted
or amended by the Board from time to time, all shares of Common Stock issued
hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.

18. Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of the Grant
Notice by facsimile or pdf attachment to electronic mail shall be effective as
delivery of a manually executed counterpart of the Grant Notice.



A-5




19. Severability.  If a  court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

20. Nonqualified Deferred Compensation Rules. None of the RSUs, DERs or any
amounts payable pursuant to this Agreement are intended to constitute or provide
for a deferral of compensation that is subject to the Nonqualified Deferred
Compensation Rules. Nevertheless, to the extent that the Committee determines
that the RSUs or DERs may not be exempt from the Nonqualified Deferred
Compensation Rules, then, if Employee is deemed to be a “specified employee”
within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the RSUs upon his “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following Employee’s separation from service and
(b) Employee’s death.  Notwithstanding the foregoing, the Company makes no
representations that the payments provided under this Agreement are exempt from
or compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with the Nonqualified Deferred Compensation Rules.

[Remainder of Page Intentionally Blank]

A-6

